     Case 2:20-cv-00017-JAM-CKD Document 14 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY SMITH,                                    No. 2:20-cv-0017 JAM CKD P
12                         Plaintiff,
13             v.                                          ORDER
14       CALIFORNIA PRISONS, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On April 10, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations. 1

24   /////

25
     1
26     The magistrate judge recommends that this action be dismissed for plaintiff’s failure to file an
     amended complaint. In his objections, plaintiff alleges he did file an amended complaint. The
27   court notes that on March 19, 2020, plaintiff filed a document he titled “Petition Response of
     Order Deadline and Amended Complaint.” However, that document in no material way complies
28   with the magistrate judge’s February 25, 2020 order as to the contents of the amended complaint.
                                                        1
     Case 2:20-cv-00017-JAM-CKD Document 14 Filed 05/27/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and by proper

 4   analysis.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. The findings and recommendations filed April 10, 2020, are adopted in full; and

 7          2. This action is dismissed without prejudice.

 8
     DATED: May 26, 2020
 9
                                                  /s/ John A. Mendez____________             _____
10

11                                                UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
